PER CURIAM.
The prediction that petitioners would be shot, if returned to Spain by our government, was made on the hearing upon the merits by their counsel. There was ample evidence that petitioners themselves sincerely entertained that belief.
Now, notwithstanding their previous desertion from a Spanish vessel while on shore leave and subsequent departure from the United States to Mexico, which presently offers them sanctuary if they can again cross the border, the same counsel urges release on nominal bail pending decision of the appeal from denial of a writ of habeas corpus. The policy-making officials of our government have directed that the motion for bail on such terms be not vigorously opposed. Escape to Mexico would moot this proceeding.
Petitioners are entitled to a determination as speedily as this Court can agree upon an opinion. But, under the circumstances, release on bail must be denied.